Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2022 has been entered: Claims 1-14 are pending.  Claims 1-3 have been amended.  Claims 4-14 are new. 
Examiner notes:
2.	Dependent claim 9 (dependent of the base claim 1 and intervening claim 6) as a whole recites a combination of limitations that defines over prior art of record.  However, claim 1-14 are rejected under 101 below.    
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for independent claim 1 and its dependent claims has been withdrawn since Applicant has amended independent claim 1.  
	Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Regarding 112 second (112b) rejection, rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for independent claim 1 and its dependent claims has been withdrawn since Applicant has amended independent claim 1. 
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	The claimed invention (Claims 1-14) are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, which has been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:
Independent claim 1 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”. 
In claim 1, limitations of “a plurality of resources”; “one or more partner premises”; and “the front end (ii) enabling the user to place an order for the product, and (ii) in response to the user placing the order, transmit the order directly to the back end, and wherein the back end in response to receiving the order from the front end, enable the partner to fulfill the order” fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including following rules or instructions).     
Independent claim 1, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional elements (i.e., an ordering and payment facilitation system, a storage, a plurality of user devices; one or more servers, one or more partner devices; a back end application; and a front end application hosted on the one or more user devices and connected to the back end application) to perform abstract limitations mentioned/identified above. The additional element(s) in all of the steps/limitation is/are -recited at a high-level of generality such that it amounts no more than mere instructions to apply the judicial exception(s) using a generic computer component/other machinery component (i.e., i.e., an ordering and payment facilitation system, a storage, a plurality of user devices; one or more servers, one or more partner devices; a back end application; and a front end application hosted on the one or more user devices and connected to the back end application).  Further, in claim 1, the additional limitation of “front end application is configured to (i) enable a user to activate a trigger associated with a product via an interaction of the plurality of user devices with the product, and (ii) in response to the user activating the trigger, enabling the user to place an order for the product” are receiving data and sending data; which are considered as insignificant extra solution activity.   Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Again, the claim is directed to an abstract idea.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components (i.e., an ordering and payment facilitation system, a storage, a plurality of user devices; one or more servers, one or more partner devices; a back end application; and a front end application hosted on the one or more user devices and connected to the back end application) to perform the steps/limitations amounts to no more than mere instructions to apply the exception using a generic computer component.  For the above mentioned reasons, viewed the claim as a whole, the additional elements individually and in combination do not integrate the identified abstract idea into a practical application.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
Independent claim 1 (step 2B):  The additional elements in claim 1 (i.e., an ordering and payment facilitation system, a storage, a plurality of user devices; one or more servers, one or more partner devices; a back end application; and a front end application hosted on the one or more user devices and connected to the back end application) is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus it is not significantly more than the identified abstract idea. In other word, the additional element “i.e., an ordering and payment facilitation system, a storage, a plurality of user devices; one or more servers, one or more partner devices; a back end application; and a front end application hosted on the one or more user devices and connected to the back end application” is/are amounts no more than mere instructions to apply the judicial exception(s) of limitations mentioned above.   Further, in claim 1, the additional limitations of “front end application is configured to (i) enable a user to activate a trigger associated with a product via an interaction of the plurality of user devices with the product, and (ii) in response to the user activating the trigger, enabling the user to place an order for the product” are receiving data and sending data; which are considered as insignificant extra solution activity as identified in step 2A prong II above.  
When reevaluating these additional limitations of “front end application is configured to (i) enable a user to activate a trigger associated with a product via an interaction of the plurality of user devices with the product, and (ii) in response to the user activating the trigger, enabling the user to place an order for the product” in step 2B here, these limitations are also well-understood or routine or conventional.  For example, “front end application is configured to (i) enable a user to activate a trigger associated with a product via an interaction of the plurality of user devices with the product, and (ii) in response to the user activating the trigger, enabling the user to place an order for the product” are taught by {Arponen et al; (US 2012/0218084 A1) in at least paras 0027-0029, fig. 3A paras 0065-0067 and fig. 4A, 4C, 4D, 4E paras 0055, 0081, 0085}; are taught by {Acosta et al; (US 2014/0236726) in at least paras 0021-0029, 0047, 0052, claims 1-3}; are taught by {Ashour; (US 2013/0155107) in at least fig. 7 paras 0096-0099}; and are taught by {Pilarz; (US 2018/0137533 A1) in at least paras 0010 and 0032}.
Thus, evidences has been provided above to show the additional elements are well-understood, routine, conventional activity as required by Berkheimer memo.         
Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps/limitations/additional elements do not amount to significantly more/do not provide an inventive concept.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
Dependent claims 2-14 are merely add further details of the abstract steps/elements recited in claim 1 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Looking at the limitations as an ordered combinations adds nothing that is not already present when looking at the elements taken individually.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself. Therefore, dependent claims 2-14 are also non-statutory subject matter. 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-2, 4-6 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Huus et al; (US 2020/0192706), in view of Arponen et al; (US 2012/0218084 A1):
8.	Independent claim 1: Huus teaches a platform comprising:
storage (limitation 1) {At least para fig. 1, paras 0019, 0026, storage data 134};
a plurality of user devices (limitation 2) (At least fig. 1 paras 0016-0017, 0024, see devices 150)
a plurality of resources (limitation 3) {At least fig 1 paras 0014, 0034, 0037, 0047-0048, 0053}; and
one or more servers (limitation 4) {At least fig. 1 paras 0017-0018, 0025, 0044, 0047, 0077}, 
one or more partner devices (e.g., POS devices 152 of merchants, partners in at least figs 1-4, paras 0014-0016, 0019-0021, 0025-0038) associated with one or more partner premises (e.g., physical locations e.g., merchants’ storefront in fig. 1 paras 0014-0016, 0022) (limitation 5) {At least figs. 1-2 paras 0014-0016, 0019-0021, 0025-0038);   
a back end application (limitation 6) {e.g., backend system includes commerce management engine 136 in at least figs. 1, 3 para 0047 in context with paras 0044-0046, 0035};
a front end application hosted on the one or more user devices {e.g., user browser or other application installed on the customer device 150 to access online stores 138, Channels 110A-110B in at least Fig 1 paras 0015, or user can order in stores in paras 0014-0016, 0022} and connected to the back end application (e.g., backend system includes commerce management engine 136 in at least figs. 1, 3 para 0047 in context with paras 0044-0046, 0035) (limitation 7) {At least figs 1, 3 paras  0015, 0018-0019, 0035, 0040-0047};
wherein the front end application is configured to (ii) enabling the user to place an order for the product (paras 0014-0015, 0019, 0022 in context with paras 0040-0047), and (iii) in response to the user placing the order, transmit the order directly to the back end application (e.g., backend system includes commerce management engine 136 in at least figs. 1, 3 para 0047) (part of limitation 8) {At least figs 1, 3 paras 0014-0015, 0019, 0022 in context with paras 40-0047}, and
wherein the back end application (e.g., backend system includes commerce management engine 136 in at least figs. 1, 3 para 0047 in context with paras 0044-0046, 0035) is configured to: in response to receiving the order from the front end application, enable a partner to fulfill the order (limitation 9) {At least figs. 1, 3 paras 0035, 0040-0047 in context with paras 0014-0015};
However, Huus does not explicitly teach the underlined features: “wherein the front end application is configured to: (i) enable a user to activate a trigger associated with a product via an interaction of one of the plurality of user devices with the product at the one or more partner premises, (ii) in response to the user activating the trigger, enabling the user to place an order for the product” (part of limitation 8).
	Arponen teaches a general concept of: wherein the front application hosted on the one or more user devices (e.g., user device/user equipment (UE) 101 in fig. 1A paras 0028-0029, 0032-0035 in context with fig. 3A paras 0064-0067, figs 4A, 4C, 4D, 4E paras 0073-0085} is configured to: 
(i) enable a user to activate a trigger (e.g., RF memory tag in paras 0027-0029, 0032-0035, 0065.  Also see fig. 4A, 4C, 4D, 4E paras 0073-0085) associated with a product (e.g., printed media such as books, clothing, products, items in paras 0023, 0027-0029, 0032-0035, 0065, 0073-0085) via an interaction of one of the plurality of user devices (e.g., user device) with the product at the one or more partner premises (e.g., a retailer at a store location in paras 0032-0033, 0065) {At least fig. 3A paras 0065-0067 in context with fig. 1A paras 0027-0029, 0032-0035.  Also see fig. 4A, 4C, 4D, 4E paras 0073-0085.  The Examiner notes that Applicant’s specification defines trigger as images, logos (tag, label) on the product/packaging in para 0057}; 
(ii) in response to the user activating the trigger (e.g., RF memory tag in paras 0027-0029, 0065), enabling the user to place an order for the product {At least paras 0027-0029 especially para 0029 see, initiating a purchase.  Also fig. 3A paras 0065-0067 especially para 0067, see initiating a purchase.  Also see fig. 4A, 4C, 4D, 4E paras 0055, 0081, 0085 for examples}.       
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “the front end application hosted on the one or more user devices is configured to (ii) enabling the user to place an order for the product, and (iii) in response to the user placing the order, transmit the order directly to the back end application” of Huus to include “wherein the front application hosted on the one or more user devices is configured to: (i) enable a user to activate a trigger associated with a product via an interaction of one of the plurality of user devices with the product at the one or more partner premises, (ii) in response to the user activating the trigger, enabling the user to place an order for the product”, taught by Arponen.  One would be motivated to do this in order to efficiently and quickly detect RF memory tags associated with objects/items/products so that the user will have convenient or effective way to obtain information associated with items/products available for purchase at the location with the printed media (e.g., products in para 0023) the user viewed {Arponen:  At least paras 0002 in context with paras 0026-0027}.  This in turn would help to increase/enhance the users’ experiences.         
9.	Claim 2:  The combination of Huus and Arponen teaches the claimed invention as in claim 1.  The combination further teaches wherein the front end application is configured to enable the partner (e.g., merchant) to fulfill the order by enabling one or more one the employees of the partner to fulfill the order {Huus:  At least para 0047 in context with paras 0041-0046}.
10.	Claim 4:  The combination of Huus and Arponen teaches the claimed invention as in claim 1.  The combination further teaches wherein enabling the user to activate the trigger (e.g., RFID tag/ RF memory tag) associated with the product at the one or more partner premises (paras 0028, 0032-0033, 0035-0036, 0065-0067) via the one or the plurality of user devices comprise: accessing a camera (paras 0032, 0074) of the one of the plurality of user devices; and in response to the user waving (paras 0032-0033, 0036, 0074 in context with paras 0028)  the camera over a trigger image (e.g., RFID tag/ RF memory tag) associated with the product, activating the trigger {Arponen:  At least paras 0027-0029, 0032-0036, 0074-0075}.
11.	Claim 5:  The combination of Huus and Arponen teaches the claimed invention as in claim 4.  The combination further teaches wherein the trigger image associated with the product comprises a logo {Arponen:  At least paras 0032, 0073, 0075}.  
12.	Claim 6:     The combination of Huus and Arponen teaches the claimed invention as in claim 5.  The combination further teaches wherein the front end application is further configured to: in response to the user activating the trigger (e.g., RFID tag/ RF memory tag), provide the user with a video (e.g., additional information such as video in paras 0027, 0037) via the one or the plurality of the user devices {Arponen: At least paras 0027, 0037 in context with Abstract, paras 0028-0032}.  
13.	Claim 13:      The combination of Huus and Arponen teaches the claimed invention as in claim 1.  The combination further teaches a front end fulfillment application connected to the back end application, wherein enabling the partner to fulfill the order comprises at least enabling an employee of the partner to view the order via the front end fulfillment application {Huus:  At least paras 0043-0047}.       
14.	Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Huus et al; (US 2020/0192706), in view of Arponen et al; (US 2012/0218084 A1), and further in view of Ashour et al; (US 2013/0155107 A1): 
15.	Claim 3:  The combination of Huus and Arponen teaches the claimed invention as in claim 1.  The combination further teaches wherein the front end application is further configured to: in response to the user activating the trigger, provide the user with information (e.g., additional information in paras 0028-0029, 0032-0035, 0067) related to the product via the one of the plurality of user devices {Arponen:  At least paras 0027-0029, 0032-0035, fig. 3A paras 0065-0067 especially para 0067.  Also see fig. 4A, 4C, 4D, 4E paras 0055, 0081, 0085 for examples}.  
	However, the combination of Huss and Arponen does not explicitly teach the underlined features: “wherein the front end application is further configured to: in response to the user activating the trigger, provide the user with an augmented reality experience and information related to the product via the one of the plurality of user devices”.
	Ashour teaches front end application configured to: in response to the user activating the trigger (e.g., electronic tag 604), provide the user with an augmented reality experience {At least fig. 7 paras 0096-0100 especially paras 0098-0100}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “wherein the front end application is further configured to: in response to the user activating the trigger, provide the user with information  related to the product via the one of the plurality of user devices” of the combination of Huus and Arponen especially Arponen to include “front end application configured to: in response to the user activating the trigger, provide the user with an augmented reality experience”, taught by Ashour.  One would be motivated to do this in order to enhance a user's experience of a viewed real object using a tag-based content management system. This enhancement value has recently led to incorporation of AR systems into sales and marketing strategies used by some vendors {Ashour: At least para 0007}. 
16.	Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Huus et al; (US 2020/0192706), in view of Arponen et al; (US 2012/0218084 A1), and further in view of Acosta; (US 2014/0236726 A1):  
17.	Claim 7:  The combination of Huus and Arponen teaches the claimed invention as in claim 6.  The combination of Huus and Arponen especially Arponen teaches wherein the video  (e.g., additional information such as video in paras 0027, 0037) comprises information of the trigger image (e.g., RFID tag/ RF memory tag) {Arponen: At least paras 0027, 0037 in context with Abstract, paras 0028-0032}.  
	However, the combination does not explicitly teach the underlined features: “wherein the video comprises an animation of the trigger image”.  The Examiner notes the limitation “wherein the video comprises an animation of the trigger image” is given no patentable weight since it is non-functional descriptive material (merely describes what information is included in the video).  Regardless of what information is included in the video, it does not impact the system to perform “…. provide the user with a video via the  one of the plurality of user devices” in claim 6.  See MPEP 2111.05, wherein indicates “the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product and where the printed matter and product do not depend upon each other, no functional relationship exists".  However, the mentioned limitation has been covered by the combination of Arponen and Acosta.
	Acosta teaches a general concept of wherein the video comprises an animation (e.g., video game/bonus game in paras 0021, 0025, 0027, 0037, fig. 10) of the trigger image (e.g., RFID chip, RFID tag, NFC tag in paras 0023, 0025-0027, 0036-0037) {At least claims 1-3 in context with paras 0023, 0025-0027, 0036-0037}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “wherein the video comprises information of the trigger image” of the combination of Huus and Arponen to include “wherein the video comprises an animation of the trigger image”, taught by Acosta.  One would be motivated to do this in order to enrich the source of information associated with the product that are providing to the user.  This in turn would enhance the user’s experience. 
18.	Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Huus et al; (US 2020/0192706), in view of Arponen et al; (US 2012/0218084 A1), and further in view of Rodriguez et al; (US 2017/0228686 A1): 
19.	Claim 10:   The combination of Huus and Arponen teaches the claimed invention as in claim 6.   The combination of Huus and Arponen especially Arponen teaches wherein the video  (e.g., additional information such as video in paras 0027, 0037) comprises information of the product {Arponen: At least paras 0027, 0037 in context with Abstract, paras 0028-0032}.
However, the combination does not explicitly teaches the underlined features: “wherein the video comprises one or more of: a background of the product, instructions for using the product, a recipe that includes the product, and an experience of the product form a purchaser”.   The Examiner notes the mentioned underlined limitation is given no patentable weight since it is non-functional descriptive material (merely describes what information is included in the video).  Regardless of what information is included in the video, it does not impact the system to perform “…. provide the user with a video via the  one of the plurality of user devices” in claim 6.  See MPEP 2111.05, wherein indicates “the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product and where the printed matter and product do not depend upon each other, no functional relationship exists".  However, the mentioned limitation above has been covered by the combination of Arponen and Rodriguez.
	Rodriguez teaches a general concept of a video comprises a recipe that includes a product {At least para 0069}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “wherein the video comprises information of the product” of the combination of Huus and Arponen to include “a video comprises a recipe that includes a product”, taught by Rodriguez.  One would be motivated to do this in order to enrich the source of information associated with the product that are providing to the user.  This in turn would enhance the user’s experience. 
20.	Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Huus et al; (US 2020/0192706), in view of Arponen et al; (US 2012/0218084 A1), and further in view of Jeong; (US 2021/0335052 A1):
21.	Claim 11:  The combination of Huus and Arponen teaches the claimed invention as in claim 6.   As indicated in claim 6, the combination of Huus and Arponen teaches provide the user with the video.  The combination of Huus and Arponen further teaches wherein enabling the user to place the order comprise including a buy or reorder button (e.g., buy button in fig. 4D, 4E, paras 0083-0084, 0085, 0087) {Arponen: At least fig. 4D, 4E, paras 0083-0084, 0085, 0087}.  
	However, the combination of Huus and Arponen does not explicitly teach the underlined feature: “wherein enabling the user to place the order comprise including a buy or reorder button in the video”.
	Jeong teaches a general concept of enabling the user to place the order comprise a buy or reorder button in the video {Paras 0189, 0206}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “provide the user with the video; and wherein enabling the user to place the order comprise including a buy or reorder button” of the combination of Huus and Arponen especially Arponen to include “enabling the user to place the order comprise including a buy or reorder button in the video”, taught by Jeong.  One would be motivated to do this in order to increase user experience.
22.	Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Huus et al; (US 2020/0192706), in view of Arponen et al; (US 2012/0218084 A1), and further in view of Arneson et al; (US 2018/0173896 A1):
23.	Claim 12:   The combination of Huus and Arponen teaches the claimed invention as in claim 1.  The combination does not explicitly teach the underlined features: “wherein the front end application is configured to enable a partner administrator associated with the one or more partner devices to configure a plurality of product triggers, including the trigger associated with the product”.  
	Arneson teaches a general concept of enable a partner administrator (e.g., merchant/retailer) associated with the one or more partner devices (e.g., retailer server in fig. 1) to configure a plurality of product triggers (RFID tags), including the trigger (e.g., RFID tag) associated with the product {Fig. 1 in context with paras 0166, 0205}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “front end application; and a plurality of product triggers (RFID tags), including the trigger (e.g., RFID tag) associated with the product” of the combination of Huus and Arponen to include : enable a partner administrator (e.g., merchant/retailer) associated with the one or more partner devices to configure a plurality of product triggers (RFID tags), including the trigger (e.g., RFID tag) associated with the product”, taught by Arneson.  One would be motivated to do this in order to enable the retailers/merchants/partners the create/ generate RFID tags/labels for the products they sell.  
24.	 Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Huus et al; (US 2020/0192706), in view of Arponen et al; (US 2012/0218084 A1), and further in view of Thennadil et al; (US 2020/0160267 A1):  
25.	Claim 14:  The combination of Huus and Arponen teaches the claimed invention as in claim 13.  The combination teaches wherein the front end application is further configured to provide order fulfillment {Huus:  At least paras 0042-0047}.
However, the combination does not explicitly teach the underlined features: “wherein the front end application is further configured to provide order fulfillment timing information”. 
Thennadil teaches a general concept of wherein the front end application is configured to provide order fulfillment timing information (e.g., timeframe for fulfillment in para 0033) {At least figs. 2A paras 0033-0034}.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “wherein the front end application is further configured to provide order fulfillment” of the combination of Huus and Arponen to include “wherein the front end application is configured to provide order fulfillment timing information”, taught by Thennadil.  One would be motivated to do this in order to enable the retailer/merchant (e.g., backend of the merchant) to aware of the time requirement for fulfillment the order.  This would help to fulfill the customer order on time as schedule (avoid delay).        
Prior Art that is pertinent to Applicant’s disclosure
26.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Fisher; (US 2013/0103478 A1), wherein teaches a front end application is directly interfaced with the POS system, such that the product information is pulled directly from the POS system and purchase information is put directly into the POS system, such that the customer user system acts as a POS terminal {AT least figs. 1, 4 paras 0023-0025}.  Also, Traina et al; (US 2017/0221133 A1), wherein teaches an ecommerce platform that comprises one or more servers, the servers configured to enable a plurality of partners to build and manage mobile ordering and payment facilitation application comprising a front end application and a back end application in at least figure 7.   Tatzel et al; (US 2014/0100994 A1), wherein teaches an ecommerce platform that comprises one or more servers, the servers configured to enable a plurality of partners to build and manage mobile ordering and payment facilitation application comprising a augmented front end application and a back end application in at least paras 0034-0037, 0103-0104}.  Stibel et al (US 2013/0339141 A1), wherein teaches wherein  teaches an ecommerce platform that comprises one or more servers, the servers configured to enable a plurality of partners to build and manage mobile ordering and payment facilitation application comprising a front end application and a back end application in at least paras 0007, 0014, 0022, 0029-0036, 0084, 0096}.  Dabral et al (US 2016/0132955 A1), wherein teaches wherein  teaches an ecommerce platform that comprises one or more servers, the servers configured to enable a plurality of partners to build and manage mobile ordering and payment facilitation application comprising a front end application and a back end application in at least paras 0001-0012, 0025-0047, 0062, 0141}.  Also see Acosta et al; (US 2014/0136726 A1), wherein teaches “the front end application is configured to (i) enable a user to activate a trigger associated with a product via an interaction of one or the plurality of user devices with the product at the one or more partner premises and (ii) in response to the user activating the trigger, enabling the user to place an order for the product” in at least paras 0021-0029, 0047, 0052, claims 1-3.  Further see Ashour; (US 2013/0155107), wherein teaches the mentioned limitations in at least fig. 7 paras 0096-0100}.   In addition, see additional references in PTO-892 form.
Response to Arguments
27.	Regarding 103, Applicant’s arguments regarding 103 have been fully considered but are moot in view of a new ground rejection.  See new added reference Arponen et al; (US 2012/0218084 A1) to the rejections above.
Regarding 112 first (112a) rejection, rejection under 35 U.S.C. 112(a), first paragraph for independent claim 1 and its dependent claims has been withdrawn since Applicant has amended independent claim 1. 
Regarding 112 second (112b) rejection, rejection under 35 U.S.C. 112(b), second paragraph for independent claim 1 and its dependent claims has been withdrawn since Applicant has amended independent claim 1. 
	Regarding 101 rejection, the Office respectfully submits that even though Applicant has amended the claim 1, the claimed invention (Claims 1-4) are still directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Please see details of the rejection above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585.  The examiner can normally be reached on Mon-Fri, 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/Examiner, Art Unit 3681